         Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 1 of 30


     THEODORE J. BOUTROUS JR.,                       E. JOSHUA ROSENKRANZ
 1      SBN 132099!                                  (N.Y. Bar No. 2224889; pro hac vice pending)
        tboutrous@gibsondunn.com                     jrosenkranz@orrick.com
 2   RICHARD J. DOREN, SBN 124666!                   ORRICK, HERRINGTON & SUTCLIFFE LLP
        rdoren@gibsondunn.com                        51 West 52nd Street
 3   DANIEL G. SWANSON, SBN 116556!                  New York, NY 10019-6142
        dswanson@gibsondunn.com                      Telephone:    212.506.5000
 4   JAY P. SRINIVASAN, SBN 181471                   Facsimile:    212.506.5151
     jsrinivasan@gibsondunn.com
 5   GIBSON, DUNN & CRUTCHER LLP                     WILLIAM F. STUTE
     333 South Grand Avenue!                         (D.C. Bar No. 1032093; pro hac vice pending)
 6      Los Angeles, CA 90071-3197!                  wstute@orrick.com
        Telephone: 213.229.7000!                     ORRICK, HERRINGTON & SUTCLIFFE LLP
 7      Facsimile: 213.229.7520                      1152 15th Street, N.W.
                                                     Washington, DC 20005-1706
 8   MARK A. PERRY, SBN 212532                       Telephone:    202 339 8400580
     mperry@gibsondunn.com                           Facsimile:    202 339 8500
 9   CYNTHIA E. RICHMAN (D.C. Bar
       No. 492089; pro hac vice)                     Attorneys for Defendant APPLE INC.
10   crichman@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP
11   1050 Connecticut Avenue, N.W.!
     Washington, DC 20036-5306!
12   Telephone:   202.955.8500!
     Facsimile:   202.467.0539
13
     VERONICA LEWIS (Texas Bar
14   No. 24000092; pro hac vice)
     vlewis@gibsondunn.com
15   GIBSON, DUNN & CRUTCHER LLP
     2100 McKinney Avenue, Suite 1100
16   Dallas, TX 75201
     Telephone:   214.698.3100
17   Facsimile:   214.571.2900
18

19
                                UNITED STATES DISTRICT COURT
20                             NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
21
     EPIC GAMES, INC.,                                 CASE NO. 4:20-CV-05640-YGR
22
                         Plaintiff,                    DECLARATION OF PHILIP W. SCHILLER
23                                                     IN SUPPORT OF DEFENDANT APPLE
           v.                                          INC.’S OPPOSITION TO PLAINTIFF’S
24                                                     MOTION FOR A PRELIMINARY
     APPLE INC.,                                       INJUNCTION
25
                         Defendant.
26
27

28



                                      DECLARATION OF PHILIP W. SCHILLER
         Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 2 of 30


 1         I, Philip W. Schiller, declare as follows:

 2         1.     I make this declaration in support of Apple’s Opposition to Plaintiff’s Motion for a

 3         Preliminary Injunction. I have personal knowledge of the matters stated herein, and if called

 4         upon to do so, I could and would competently testify hereto.

 5         2.     I am currently an Apple Fellow, and before assuming this position, I served as Apple’s

 6         Senior Vice President, Worldwide Marketing for approximately 20 years. I was involved in

 7         the development of the App Store before it went live and have remained involved with it ever

 8         since. As a result, I have personal experience and knowledge concerning Apple’s App Store,

 9         including the App Store Review Guidelines, the App Store Developer Agreement, and the App

10         Store Program License Agreement.

11   The App Store Business Model
12         3.     Since the App Store’s launch in 2008 with 500 apps, Apple has offered tremendous

13         value to app developers while also providing a safe and secure place for users to bring

14         desirable apps onto their mobile devices.         Before use of the App Store or other app

15         marketplaces became common, software was sold on physical disks through brick-and-mortar

16         electronics distributors, and those distributors charged commissions as high as 50% to 70%.

17         Later, some developers offered their software for download from the Internet but these

18         transactions were fraught with security and privacy risks for the consumer; every such

19         download risked that bad actors could expropriate user’s financial or other personal

20         information.     Through its App Store, Apple dramatically changed this experience for

21         developers and consumers alike. On the one hand, the App Store empowered developers,

22         making it far less expensive and much easier for them to instantaneously reach Apple device

23         users in 175 different countries. As a result, iPhone and iPad users now have over 1.8 million

24         apps at their fingertips through the App Store. At the same time, Apple has built a lasting and

25         essential trust with its iPhone and iPad users by vetting every one of these apps to ensure that

26         they work as promised and that they do not compromise user safety, security, or privacy in

27         any way.

28


                                                        1
                                        DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 3 of 30


             1    4.     For a nominal $99 fee for membership in the Apple Developer Program, Apple

             2    provides developers with an assortment of software tools to build, test, and distribute their

             3    apps on Apple’s iOS for iPhones and iPadOS for iPads (collectively “iOS”). Additionally,

             4    Apple personnel are available to advise developers on ways to improve their products and

             5    grow their businesses.    Developers also benefit from Apple’s marketing, editorial, and

             6    promotional support to attract new users, and Apple’s distribution services and systems make

             7    it easy for developers to close sales and deliver software in a safe and secure manner, no

             8    matter where in the world their customers live, what language they speak, or what currency

             9    they use. Apple even helps developers navigate complicated foreign taxation systems by

           10     sorting through the requirements of different countries to assure that any required taxes are

           11     withheld.   The App Store is constantly evolving as Apple and its engineers continuously

           12     innovate to meet and exceed the needs and expectations of developers while ensuring that

           13     Apple customers always are treated to the best digital shopping experience.

           14

           15     5.     Apple has spent billions of dollars to develop and maintain the App Store. The data
           16     centers alone that Apple has established to facilitate the App Store have cost Apple many
           17     billions of dollars, and Apple spends hundreds of millions of dollars per year to employ the
           18     engineers who contribute to the App Store’s success.
           19

           20
                  6.     For over 80% of apps available on the App Store, all of these services are provided by
           21
                  Apple at no cost beyond the nominal annual fee. If a developer chooses not to charge for its
           22
                  app, or if it monetizes its app through advertising or the sale of merchandise or services
           23
                  outside of the App Store, that developer pays Apple nothing other than the nominal annual
           24
                  fee.
           25

           26
                  7.     The App Store improves the experience of those who use Apple devices and makes it
           27
                  more likely that they will continue to purchase Apple devices and recommend them to others.
           28
                  Additionally, Apple realizes a return on its investment in the App Store by charging a
Gibson, Dunn &
Crutcher LLP
                                                            2
                                             DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 4 of 30


             1    commission on two categories of commerce that take place within the App Store: the initial

             2    sale of apps for which developers elect to charge a purchase price; and, in-app purchases of

             3    digital content purchased and consumed within an app.            As part of their contractual

             4    agreements with Apple, developers agree to pay Apple a commission of 30% for each

             5    purchase.   Since the launch of the App Store in 2008, Apple has never increased this

             6    commission rate, and instead has found ways to decrease it in certain contexts. For example,

             7    in 2016, Apple lowered the commission to 15% on subscription renewals after the first year.

             8

             9    8.     The App Store’s monetization model is rooted in Apple’s overall philosophy of putting
           10     the user and user experience first.    This focus on user experience is reflected in Apple’s
           11     overall business model and offerings to consumers, which prioritize quality (e.g., distinctive
           12     design, innovative technology), security (e.g., protection from malware), and privacy (e.g.,
           13     safeguarding of personal and payment data). This philosophy can also be seen in Apple’s
           14     strategy of integrating its proprietary hardware, software, and services across the range of its
           15     products to ensure a high quality user experience, in contrast to many of its competitors.
           16

           17
                  9.     Apple limits its commission to sales of digital goods and services (like game levels,
           18
                  premium app features, digital subscriptions, etc.) because Apple offers developers and
           19
                  consumers the most value in this arena—it does not charge commissions on the sale of
           20
                  physical goods and services through its app marketplace. Apple has affirmatively chosen not
           21
                  to accept any payment for the latter category of transactions.         See App Store Review
           22
                  Guidelines 3.1.3(e). Simply put, while Apple is unable to assure that an order from Amazon
           23
                  is delivered, a driver requested through Uber arrives on time, or a consumer product is as
           24
                  good as promised, Apple is uniquely well-suited to assure the quality of the user experience
           25
                  when it comes to how digital content is delivered and consumed on its devices.           And if
           26
                  something goes wrong in the transmission of an app or an in-app feature, Apple can fix the
           27
                  problem, and have any necessary refunds processed by its AppleCare support teams.
           28
                  Therefore, Apple limits its commissions to these specific categories of transactions.
Gibson, Dunn &
Crutcher LLP
                                                             3
                                              DECLARATION OF PHILIP W. SCHILLER
                       Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 5 of 30

                 Apple’s Agreements with Its Developers
             1
                         10.    To participate in the Developer Program, gain access to Apple’s extensive library of
             2
                         app development software, and receive the distribution, marketing, and other services that
             3
                         Apple provides through the App Store, a developer must enter into certain contracts with
             4
                         Apple—most notably the Developer Agreement and the Developer Program License
             5
                         Agreement (“License Agreement”).
             6

             7
                         11.    In order to log into and access Apple’s online developer portal, through which all
             8
                         aspects of the relationship between Apple and its developers are managed, a developer must
             9
                         first execute the Developer Agreement. This contract governs certain foundational elements
           10
                         of the relationship between Apple and a developer, such as confidentiality and protection of
           11
                         Apple’s intellectual property rights. It also provides a developer access to proprietary app
           12
                         development tools, including Apple’s Xcode and Software Development Kits (“SDKs”), that
           13
                         Apple created to help developers “learn how to develop apps for Apple platforms for free.”1
           14
                         A developer cannot enter into any other agreement with Apple, such as the Developer
           15
                         Program License Agreement, until it first executes the Developer Agreement and remains a
           16
                         party to the Developer Agreement. These tools are provided for free to all developers who
           17
                         execute the Developer Agreement. A true and correct copy of the Developer Agreement that
           18
                         was in force as of August 13, 2020 is attached to this declaration as Exhibit A.
           19

           20

           21            12.    Of the more than 27 million registered iOS developers, only a fraction also join the

           22            Apple Developer Program by executing a Developer Program License Agreement (“License

           23            Agreement”) and paying the $99 annual program fee.              The License Agreement governs

           24            distribution of apps through the App Store and provides access to the full suite of developer

           25            tools, software, and other intellectual property for app creation that Apple maintains for the

           26            Developer Program. In addition to the Xcode and SDKs provided for free upon execution of

           27            the Developer Agreement, the License Agreement grants access to additional software such as

           28
                  1   https://developer.apple.com/support/compare-memberships/
Gibson, Dunn &
Crutcher LLP
                                                                    4
                                                     DECLARATION OF PHILIP W. SCHILLER
                      Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 6 of 30


             1         pre-release versions of the iOS operating system and additional Apple-proprietary software

             2         for advanced app development, such as Metal Developer Tools for Windows, Reality

             3         Composer 1.5 beta, Apple Configurator 2.13 beta, and Schoolwork 2.1 beta. Distribution of

             4         free apps through the App Store is governed by Schedule 1 to the License Agreement.

             5         Distribution of paid apps or apps offering in-app purchases through the App Store requires

             6         execution of an additional Schedule 2 to the License Agreement. A true and correct copy of

             7         the Developer Agreement that was in force as of August 13, 2020 is attached to this

             8         declaration as Exhibit B.

             9

           10          13.    Additionally, the App Store Review Guidelines (the “Guidelines”) provide the rules
           11          and requirements relating to Apple’s review of apps for possible publication on the App Store,
           12          and are incorporated by reference throughout in the License Agreement. All developers on
           13          the App Store have agreed to abide by the terms of the Guidelines. A true and correct copy of
           14          the current App Store Review Guidelines is attached to this declaration as Exhibit C.
           15

           16
                       14.    Together, these contractual agreements create a cohesive set of terms for participation
           17
                       in the Developer Program. In order to publish to the App Store, a developer must have in
           18
                       place a valid Developer Agreement and License Agreement, and must submit an app that is
           19
                       compliant with the License Agreement and Guidelines. Conversely, publishing an app or app
           20
                       update to the App Store that fails to comply with the Guidelines and/or the License Agreement
           21
                       —particularly through the use of fraud or deceit—can, and often does, result in termination of
           22
                       a developer’s License Agreement and/or Developer Agreement, and removal from the
           23
                       Developer Program.
           24
                 Products and Services that Apple Provides to Developers Under the Agreements
           25
                       15.    By executing the Developer Agreement and License Agreement (among other
           26
                       contracts, like the license agreements that govern each Xcode or SDK download), developers
           27
                       are able to take advantage of both the significant investments Apple has made in the App
           28

Gibson, Dunn &
Crutcher LLP
                                                                  5
                                                   DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 7 of 30


             1    Store to help them design and build cutting-edge apps, and the services that Apple provides in

             2    the marketing and distribution of those apps to consumers.

             3    Software Licenses
             4    16.    During the app development phase, Apple provides developers who participate in the

             5    Developer Program (and execute both the Developer Agreement and License Agreement) with

             6    licenses to access a broad array of tools, software, and other intellectual property created and

             7    continuously refined by Apple, including the SDKs, operating systems, and other software

             8    described above, as well as the App Store Connect suite of web-based tools to distribute pre-

             9    release versions of apps via TestFlight and to publish approved apps on the App Store.

           10

           11     17.    Apple’s SDKs currently feature more than 150,000 Application Programming
           12     Interfaces (APIs) on iOS for virtually every task a developer might wish to implement with
           13     software or hardware, an exponential increase from when the App Store was introduced.
           14     These APIs include, for example, HealthKit for secure access to health data, HomeKit to
           15     manage devices around the home, CloudKit for free data storage synced across devices, and
           16     In-App Purchase (IAP) to enable in-app sales of digital content. App developers can bolster
           17     the capabilities of their apps by including Apple services like Apple Pay, PassKit, MusicKit,
           18     Push Notifications, Siri Shortcuts, Sign in with Apple, kernel extensions, and FairPlay
           19     Streaming. Apple Developer Program members can obtain Apple-issued keys for connecting
           20     to services like MusicKit, DeviceCheck, APNs, CloudKit, and Wallet.
           21

           22
                  18.    Apple also maintains a dedicated team of engineers and other staff to support app
           23
                  development work. Developers can engage with Apple throughout the development process
           24
                  by consulting with an Apple Engineer for code-level support to troubleshoot a bug, working
           25
                  with the App Review team to diagnose issues that might affect the user experience, or calling
           26
                  AppleCare to resolve payment issues. With ever-improving tools, shorter service times, more
           27
                  transparent policies, and opportunities for one-on-one guidance, Apple supports developers in
           28
                  getting their apps in the App Store as soon as possible.
Gibson, Dunn &
Crutcher LLP
                                                             6
                                              DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 8 of 30

                  App Review
             1
                  19.      Once app development is complete, Apple undertakes a rigorous, human-led review
             2
                  process for every app—with reviewers representing 81 languages vetting on average 100,000
             3
                  submissions per week—to ensure that each app functions as intended and complies with
             4
                  Apple’s stringent requirements on security and protection of customer privacy.
             5

             6
                  20.      The foundation of the App Store is that consumers can safely and easily download
             7
                  apps for their iPhones and iPads that perform as promised, do not jeopardize the security of
             8
                  their devices, and offer the privacy protections that consumers have come to expect from
             9
                  Apple.      The License Agreement and Guidelines therefore contain express provisions
           10
                  regulating the content that can be published.        For instance, by executing the License
           11
                  Agreement, developers agree:      that they “will not, directly or indirectly, commit any act
           12
                  intended to interfere with the Apple Software or Services,” License Agreement ¶ 3.2(f); that
           13
                  any code downloaded to the app will not “change the primary purpose of the Application by
           14
                  providing features or functionality that are inconsistent with the intended and advertised
           15
                  purpose of the Application as submitted to the App Store, [and] (b) does not create a store or
           16
                  storefront for other code or applications…,” id. ¶ 3.3.2; that an app will “not provide, unlock
           17
                  or enable additional features or functionality through distribution mechanisms other than the
           18
                  App Store, Custom App Distribution or TestFlight,” id. ¶ 3.3.3; that the developer “will not
           19
                  attempt to hide, misrepresent or obscure any features, content, services or functionality” in its
           20
                  apps, id. ¶ 6.1.
           21

           22

           23     21.      Similarly, the Guidelines instruct developers:         “Don’t include any hidden or

           24     undocumented features in your app; your app’s functionality should be clear to end-users and

           25     App Review,” Guidelines ¶ 2.3.1; “Apps should be self-contained in their bundles, and may

           26     not read or write data outside the designated container area, nor may they download, install,

           27     or execute code which introduces or changes features or functionality of the app, including

           28     other apps,” id. ¶ 2.5.2; “If you want to unlock features or functionality within your app, (by

Gibson, Dunn &
Crutcher LLP
                                                             7
                                              DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 9 of 30


             1    way of example: subscriptions, in-game currencies, game levels, access to premium content,

             2    or unlocking a full version), you must use in-app purchase. Apps may not use their own

             3    mechanisms to unlock content or functionality,” id. ¶ 3.1.1.

             4

             5    22.    The License Agreement and Guidelines also require that any apps or app updates must
             6    be submitted to Apple for review and approval, so that Apple can assure itself of the quality,
             7    security, and privacy protection of the app in question.       Developers agree in the License
             8    Agreement that they “will not attempt to hide, misrepresent or obscure any features, content,
             9    services or functionality in [their] submitted Applications from Apple’s review or otherwise
           10     hinder Apple from being able to fully review such Applications.” License Agreement ¶ 6.1.
           11     The License Agreement also provides:           “If You make any changes to an Application
           12     (including any functionality made through use of the In-App Purchase API) after submission
           13     to Apple, you must resubmit the Application to Apple.” Id. Likewise, the Guidelines provide
           14     that, if a developer tries to “trick the review process . . . your apps will be removed from the
           15     store and you will be expelled from the Developer Program.” Guidelines, Introduction.
           16

           17
                  23.    These provisions of the License Agreement and Guidelines are critical to the health of
           18
                  the iOS ecosystem. Apple takes responsibility for ensuring that apps published to the App
           19
                  Store are held to a high standard for privacy, security, and content, and that the customer
           20
                  experience is free of fraud and manipulation.       Because Apple’s developer community is
           21
                  comprised of many different types of developers—ranging from multi-billion dollar
           22
                  companies like Epic to students innovating in their basements—Apple cannot reliably
           23
                  outsource the protection of its customers to individual developers.
           24

           25
                  24.    The need for vigilance against malware and other security attacks is particularly acute
           26
                  on mobile devices like the iPhone. As a result, from the outset, Apple developed a more
           27
                  secure, controlled ecosystem for iOS than what is needed for a personal computer, such as a
           28
                  Mac. When a personal computer crashes due to the introduction of malware, the results are
Gibson, Dunn &
Crutcher LLP
                                                             8
                                             DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 10 of 30


             1    frequently inconvenient but rarely catastrophic.      But a mobile phone is something else

             2    entirely, and Apple decided from the outset that mobile phones must be treated differently. In

             3    short, these are devices that need to work. iPhones must be available in any emergency, and

             4    their operation must not be compromised by malware.             Additionally, people tend to carry

             5    large amounts of personal information on their iPhones, such that a security breach could have

             6    especially unfavorable consequences for the user.        Because of these critical distinctions

             7    between mobile phones and computers, we appreciated at the time the iPhone was being

             8    developed that software downloads to an iPhone would have to be through more of a

             9    controlled environment than that used in an operating system designed for a personal

           10     computer, such as MacOS. And the importance of maintaining and refining this “controlled

           11     environment” has only grown over time, as the iPhone has gained more and more

           12     functionalities upon which consumers depend in their day-to-day lives.           Nowadays, if an

           13     iPhone user somehow downloaded malware onto his or her iPhone that caused it to crash, he

           14     or she would be not only unable to make phone calls, but also unable to check email, take

           15     photos, get directions, hail a car, order food, listen to music, or make purchases at contactless

           16     retail terminals—all with the potential to cause far more disruption to a customer’s life than if

           17     a desktop or laptop computer were to crash.

           18

           19     25.    Likewise, privacy protection is of far greater concern on a mobile device than a
           20     computer. Virtually every individual’s mobile phone houses all of the contact information for
           21     their friends and family, personal photographs, credit card and bank account information, and
           22     a record of the consumer’s movements and current location. Mobile phones thus tend to be a
           23     treasure trove of an individual’s most private and confidential information localized in a
           24     single device, and their security is therefore paramount. This is an important reason why
           25     Apple insists on its various strict and unyielding measures to protect the iOS platform.
           26
           27
                  26.    Apple’s human-led review process includes multiple steps designed to uphold these
           28
                  security and privacy standards, including confirmation that the app is free from known
Gibson, Dunn &
Crutcher LLP
                                                             9
                                              DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 11 of 30


             1    malware, use of signatures and encryption to ensure safe distribution via the App Store,

             2    verification of the digital signatures upon download to confirm that the app has not been

             3    tampered with or altered in any way, and revocation of signing certificates for developer

             4    accounts determined to be malicious.

             5

             6    27.    Since January 1, 2020, Apple has processed more than four million app submissions,
             7    approving approximately two thirds of them and rejecting approximately one third for non-
             8    compliance with the Guidelines and/or the agreements. For example, more than 100,000 app
             9    submissions are rejected each year for data collection and storage practices that run afoul of
           10     Apple’s strict requirements for consumer privacy protection. Most of these developers whose
           11     apps are rejected make changes to their apps to address Apple’s concerns, and ultimately have
           12     their apps published to the App Store.
           13     App Marketing and Distribution
           14     28.    Under the terms of the License Agreement, Apple serves as the developers’ “agent for
           15     the marketing and delivery of the Licensed Applications to end-users” via the App Store.
           16     License Agreement, Schedule 2, ¶ 1.2. In this capacity, Apple manages all aspects of the
           17     transaction with the consumer on behalf of the developer, including to: “(a) market, solicit
           18     and obtain orders on Your behalf for Licensed Applications from end-users . . .; (b) provide
           19     hosting services to You subject to the terms of the Agreement, in order to allow for the storage
           20     of, and end-user access to, the Licensed Applications . . .; (c) make copies of, format, and
           21     otherwise prepare Licensed Applications for acquisition and download by end-users,
           22     including adding the Security Solution; (d) allow end-users to access and re-access copies of
           23     the Licensed Applications . . .; [and] (e) issue invoices for the purchase price payable by end-
           24     users for the Licensed Applications.” Id.
           25

           26
                  29.    Services that Apple provides under the License Agreement include handling more than
           27
                  25 million customer support cases a year with a dedicated team of over 5,000 full-time
           28
                  AppleCare advisors; verification of customer accounts to maintain the integrity of the
Gibson, Dunn &
Crutcher LLP
                                                              10
                                             DECLARATION OF PHILIP W. SCHILLER
                     Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 12 of 30


             1         marketplace, including removal of hundreds of millions of fraudulent customer accounts each

             2         year; and implementing other measures to combat fraud and refund abuse.

             3

             4         30.    Apple’s services also include ongoing monitoring of pirate app stores that compromise
             5         developer intellectual property through unauthorized modifications and illicit distribution;
             6         assistance for developers in protecting their trademarks, copyrights, and other intellectual
             7         property; management of the ratings and reviews function in the App Store; and
             8         administration of taxes in scores of countries worldwide.
             9

           10
                       31.    Apple also makes available to developers a dedicated publishing platform, App Store
           11
                       Connect, to help developers manage their products, track app performance, facilitate customer
           12
                       payments, handle tax obligations, and get paid. Apple also offers promotional opportunities
           13
                       on the App Store and marketing capabilities to help developers grow their customer base.
           14
                       Members of Apple’s Developer Advocates team are assigned to support and advocate for
           15
                       specific developers.
           16
                 In-App Purchase
           17
                       32.    When the App Store launched in 2008, iOS users could not make in-app purchases
           18
                       because the technology did not exist at that time to implement this feature. At that time, if a
           19
                       developer wanted to maximize its user base by catering to both consumers who were
           20
                       interested in a free app as well as those who were willing to pay for a more enhanced app, the
           21
                       developer needed to offer two separate versions of the app on the App Store.         This was
           22
                       inefficient and prevented the developer from offering its consumers the seamless experience
           23
                       of a single app that could be augmented with premium features or paid content. So in 2009,
           24
                       Apple introduced an in-app purchase functionality to the App Store, which is known as “IAP.”
           25
                       IAP is the App Store’s centralized payment system. It lets users make in-app purchases; that
           26
                       is, purchase digital goods and services within apps without the inconvenience and security
           27
                       risks of registering their payment information with each developer. In 2011, Apple developed
           28
                       a state-of-the-art technology so that IAP could support the purchase of subscriptions,
Gibson, Dunn &
Crutcher LLP
                                                                 11
                                                  DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 13 of 30


             1    including for magazines, music streaming and online video content, an innovative offering

             2    that developers and users alike have embraced since it was introduced.

             3    33.    IAP serves two core functions in maintaining the convenience and security of the iOS

             4    ecosystem. First, it provides a safe, convenient mechanism by which consumers are able to

             5    make purchases on the App Store via a single, secure payment mechanism. In addition, Apple

             6    is able to provide customer support for any issues with the transaction, which would not be

             7    possible without the use of IAP. Second, and equally importantly, IAP is the mechanism by

             8    which Apple records sales and collects the commissions that fund Apple’s investment in the

             9    maintenance of the App Store and the tools, intellectual property, and services that Apple

           10     provides to help developers create cutting-edge apps.

           11     Benefits of IAP to Consumers and Developers
           12     34.    IAP facilitates the sale of digital content by developers to iOS users via the App Store.

           13     For developers, Apple makes APIs available that they can use to enable their apps to accept

           14     transactions and release digital content within the app.       These APIs (which Apple calls

           15     StoreKit) permit developers to offer various types of in-app products, including products that

           16     deplete after one use (like Skype credit, or V-Bucks in Fortnite), products that never expire

           17     (like filters in a photo app), and different types of subscriptions. Developers also can use

           18     these APIs to make additional free content available in-app. In addition, IAP has a back-end

           19     component that links in-app purchases to the complex payment infrastructure Apple uses to

           20     accept payment when selling paid apps in the App Store, charge the customer’s chosen

           21     payment method, and remit the balance minus Apple’s commission to the developer.

           22

           23     35.    The App Store’s IAP functionality provides consumers with a wealth of benefits—first
           24     and foremost by providing a centralized, convenient way for them to transact with any app
           25     developer on the App Store. Consumers need only enter their preferred billing method once
           26     and they can instantly access the App Store’s diverse catalogue of paid apps and in-app
           27     purchases with a couple of clicks.     If developers could forgo IAP and install their own
           28     payment portals, consumers would need to enter their billing information potentially scores of
Gibson, Dunn &
Crutcher LLP
                                                            12
                                             DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 14 of 30


             1    times (depending on how many apps they download, and how often they change their

             2    payment information), making the customer experience much less convenient and putting the

             3    sensitive financial information of Apple’s users at vastly greater risk. Further, IAP ensures

             4    that transactions are secure and fraud-free by linking up with Apple’s industry-leading

             5    security features, such as Face ID and two-factor authentication, and enabling Apple to verify

             6    that in-app purchases are actually delivered to iPhones and iPads. If developers could offer

             7    in-app content without using IAP, Apple would no longer be able to provide refunds or offer

             8    other support for those purchases.    Relatedly, IAP provides parental control of payment

             9    options so that children cannot make unauthorized purchases, which is extremely important as

           10     many children may not realize purchasing credits in a game actually costs real money. Plus,

           11     Apple’s record of transactions through the App Store and IAP enable Apple to support

           12     features that optimize the user experience, such as the ability to access a comprehensive

           13     history of all purchases, to share apps and in-app content with family members, to restore

           14     purchases on new devices and avoid needing to pay for anything twice, and to receive first-

           15     class customer service through AppleCare.

           16

           17     36.    The App Store’s IAP feature also provides numerous benefits to developers. While
           18     expanding developers’ ability to monetize their apps, IAP also removes administrative
           19     burdens and allows developers to effortlessly sell their services to, and receive payments
           20     from, customers in the 175 countries where the App Store operates. This support includes
           21     collecting and managing payment information from around one billion potential customers
           22     around the globe; handling conversions to 45 currencies; and ensuring compliance with local
           23     tax laws, and handling tax withholding in scores of countries.        Moreover, the records
           24     maintained through IAP help Apple provide both routine and customized business analytics to
           25     app developers. For many developers, it would be prohibitively complex and costly to carry
           26     out these tasks on a similar scale. Yet Apple’s infrastructure makes it effortless for them.
           27     And, on top of all this, the benefits that iPhone and iPad users gain from transacting through
           28

Gibson, Dunn &
Crutcher LLP
                                                           13
                                             DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 15 of 30


             1    the App Store and IAP benefit developers as well by giving consumers the confidence to

             2    spend freely knowing that they will not be defrauded or have their information stolen.

             3    Use of IAP to Record Sales and Collect Apple’s Commission
             4    37.     In addition to facilitating payments, IAP records sales and collects Apple’s

             5    commission on App Store transactions. This is IAP’s “digital checkout function.” It allows

             6    Apple to record transactions that take place on the App Store, calculate how much

             7    commission Apple is owed on those transactions, and collect its commission on each in-app

             8    sale.

             9    38.     The License Agreement provides (i) that developers will use IAP as the exclusive

           10     means of collecting payments from consumers for sales of digital goods and services and will

           11     “not provide, unlock or enable additional features or functionality through distribution

           12     mechanisms other than the App Store,” and (ii) that Apple would be entitled to a “commission

           13     equal to thirty percent (30%) of all prices payable by each end-user” through IAP. Schedule

           14     2, ¶ 3.4(a). For developers employing an auto-renewing subscription business model, Apple’s

           15     commission drops to 15% for each subsequent renewal after the first year. Id.

           16

           17     39.     This monetization strategy for the App Store—i.e., charging of a commission on paid
           18     apps or in-app purchases of digital content, but not on free or ad-funded apps, sales of
           19     physical goods and services, or digital content purchased outside of iOS but accessed in the
           20     app—is the cornerstone of Apple’s App Store business.          It is based on Apple’s role in
           21     connecting developers with users who have a willingness to pay because they value the
           22     quality of Apple’s devices or have an expectation that purchasing and using apps from the
           23     App Store will be a quality, secure experience. It enables Apple to realize a revenue stream
           24     from the App Store, to earn a return on its substantial investments, and to fund future
           25     innovation across the Apple ecosystem.      It is up to each developer to choose their own
           26     business model on the App Store and decide for themselves whether their app will include in-
           27     app purchases of digital content for which Apple will receive a commission. Apple does not
           28     decide the business model for them, and Apple does not require them to use IAP. More than
Gibson, Dunn &
Crutcher LLP
                                                           14
                                             DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 16 of 30


             1    80% of the apps on the App Store are distributed for free and without using IAP, and

             2    developers pay nothing to Apple in connection with them.

             3

             4    40.    To collect its contractually-agreed commission on sales of in-app digital content,
             5    Apple needs to know when such transactions take place. For this reason, Apple requires third-
             6    party developers to use IAP for eligible transactions, and prohibits them from circumventing
             7    IAP. See App Store Review Guidelines § 3.1.1 (In-App Purchase). Apple has never allowed
             8    an app developer to use alternative payment technologies for in-app purchases of digital
             9    goods/services in violation of its App Store Review Guidelines.
           10

           11
                  41.    If a developer who earns money from in-app purchases—and owes a contractually-
           12
                  agreed commission to Apple for those purchases—were able to circumvent the IAP system by
           13
                  offering an external payment mechanism, Apple would have no ability, from a technical
           14
                  perspective, to collect any commissions on the sale.        The developer, meanwhile, would
           15
                  continue to enjoy the benefit of Apple’s tools, software, and intellectual property—as well as
           16
                  Apple’s ongoing services to market and distribute the developer’s apps via the App Store—all
           17
                  for free, and all while reaping for itself the financial benefit of Apple’s intellectual property
           18
                  and services. Apple would be unable to continue its on-going investments, and the entire iOS
           19
                  ecosystem would be in jeopardy.
           20

           21
                  42.    The same rules apply in Apple’s Mac App Store. Developers who want to unlock
           22
                  features or functionality within apps distributed through the Mac App Store must use the Mac
           23
                  equivalent of In-App Purchase to do so. As on the iPhone and iPad, this requirement ensures
           24
                  that Apple receives the commission that developers have contractually agreed to pay for
           25
                  distribution of their software through the Mac App Store.
           26
                  IAP vs. Payment Processing
           27
                  43.    IAP is not a payment settlement platform. Companies like PayPal, Stripe, and Square
           28
                  provide services to online merchants that allow them to accept credit card payments, and then
Gibson, Dunn &
Crutcher LLP
                                                            15
                                              DECLARATION OF PHILIP W. SCHILLER
                     Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 17 of 30


             1         help facilitate the transfer of funds from the payer to the merchant through other processors,

             2         credit card networks, and banks. They typically take a small percentage of the transaction as

             3         payment.

             4

             5         44.    Apple contracts with third-party payment settlement providers to facilitate Apple’s
             6         own ability to accept customer payments. During this process, transactions are verified and
             7         payments authorized, but this function is just one part of the process and is outsourced to third
             8         parties to whom Apple itself pays a fee.
             9

           10
                       45.    Any comparison of Apple’s 30% commission to the single-digit transaction fees
           11
                       charged by PayPal, Stripe, and others ignores that the services provided by the App Store are
           12
                       both different and far more comprehensive.          PayPal does not provide a platform for
           13
                       distributing apps and unlimited free app updates to consumers around the world. Stripe does
           14
                       not provide tools for developers to harness the power and capabilities of cutting-edge devices.
           15
                       Square does not curate a store featuring stories, interviews, hand-picked lists, and stunning
           16
                       videos. Apple does far more than process payments. And Apple’s App Store commission is
           17
                       not a payment processing fee that Apple charges to developers for “using” IAP. Rather, it is a
           18
                       fee that Apple charges developers for helping them develop, test, and distribute their apps via
           19
                       Apple’s App Store, which is patronized by approximately a billion iOS consumers worldwide.
           20
                 Terminations of Developer Accounts
           21
                       Apple’s Contractual Rights to Terminate
           22
                       46.    Apple retains broad rights to terminate its contracts with developers, including both
           23
                       the Developer Agreement and the License Agreement. These broad termination rights are
           24
                       important both to ensure that Apple has sufficient latitude to protect the integrity of the App
           25
                       Store from developer malfeasance and to defend Apple’s intellectual property from
           26
                       unauthorized use.
           27

           28

Gibson, Dunn &
Crutcher LLP
                                                                  16
                                                   DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 18 of 30


             1    47.    Section 10 of the Developer Agreement, for instance, provides that “Apple may

             2    terminate or suspend you as a registered Apple Developer at any time in Apple’s sole

             3    discretion. If Apple terminates you as a registered Apple Developer, Apple reserves the right

             4    to deny your reapplication at any time in Apple’s sole discretion. . . . Upon any termination

             5    or, at Apple’s discretion, suspension, all rights and licenses granted to you by Apple will

             6    cease . . ., and you agree to destroy any and all Apple Confidential Information that is in your

             7    possession or control.”

             8

             9    48.    Likewise, Apple has the right under Section 11.2 of the License Agreement to
           10     “terminate this Agreement for its convenience, for any reason or no reason, effective 30 days
           11     after providing the [developer] with written notice of its intent to terminate.”        License
           12     Agreement, ¶ 11.2. The License Agreement further provides that “[t]his Agreement and all
           13     rights and licenses granted by Apple hereunder and any services provided hereunder will
           14     terminate, effective immediately upon notice from Apple:           (a) if You or any of Your
           15     Authorized Developers fail to comply with any term of this Agreement . . . and fail to cure
           16     any such breach within 30 days after becoming aware of or receiving notice of such
           17     breach; . . . (f) if You engage, or encourage others to engage, in any misleading, fraudulent,
           18     improper, unlawful or dishonest act relating to this Agreement, including, but not limited to,
           19     misrepresenting the nature of Your submitted Application (e.g., hiding or trying to hide
           20     functionality from Apple’s review, . . . engaging in payment fraud, etc.).” Id.
           21

           22
                  49.    In deciding whether to terminate a developer account, the honesty and trustworthiness
           23
                  of the developer is of paramount importance to Apple. Because developers who participate in
           24
                  the Developer Program have a direct link to iOS customers via their apps—and a security or
           25
                  privacy breach in one app can impact functionality of all Apple devices on which it is
           26
                  installed, as well as interfere with the operation of other apps on those devices or the device
           27
                  itself—Apple is careful to maintain relationships with, and expose its customers to, only
           28
                  trustworthy developers.
Gibson, Dunn &
Crutcher LLP
                                                            17
                                              DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 19 of 30


             1    50.    For instance, although developers have 30 days to cure most incidents of non-

             2    compliance with the terms of the License Agreement, any “misleading, fraudulent, improper,

             3    unlawful or dishonest act” results in immediate termination. Id.

             4

             5    51.    The Guidelines also reflect Apple’s general philosophy: “We work hard to make the
             6    App Store a trustworthy ecosystem and expect our app developers to follow suit; if you’re
             7    dishonest, we don’t want to do business with you.” Guidelines, ¶ 2.3.1. The Guidelines
             8    confirm that “attempt[s] to cheat the system” and other “egregious” conduct will result in
             9    expulsion from the Developer Program. Id., Introduction, ¶ 2.3.1.
           10

           11
                  52.    The broad rights reserved to Apple under the foregoing provisions are important to
           12
                  protect the iOS ecosystem. Consistent with Apple’s overall philosophy of putting the user and
           13
                  user experience first, Apple designed the App Store to provide a safe, secure, reliable, and
           14
                  trusted place for consumers to discover and download apps, and a consumer-rich environment
           15
                  for developers to be successful. Central to these objectives is Apple’s requirement that every
           16
                  app designed for iOS undergo rigorous, human-assisted review to ensure that apps meet high
           17
                  standards for privacy, security, content, and quality. Apple’s rules prevent developers from
           18
                  making end-runs around this carefully designed platform. As a result of the measures that
           19
                  Apple has taken, consumers can download and pay for an app and in-app content without
           20
                  worrying that it might break their device, steal their information, or defraud them. The need
           21
                  for these measures is no less today than in years past.        Developers benefit directly and
           22
                  significantly from the security safeguards in this marketplace for their apps.     This entire
           23
                  ecosystem would be in jeopardy if developers are allowed to breach their agreement without
           24
                  consequence or engage in fraudulent or dishonest conduct with respect to the App Store. The
           25
                  same is true if developers were able to shield themselves from termination by engaging in
           26
                  malfeasance in subsidiaries that could only be terminated if that individual subsidiary was the
           27
                  malefactor. Of course, it would be impossible to anticipate every way that a developer could
           28
                  threaten the health of the iOS ecosystem. Accordingly, Apple ensured that it had broad rights
Gibson, Dunn &
Crutcher LLP
                                                            18
                                             DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 20 of 30


             1    to terminate relations with any particular developer or its affiliates in order to protect Apple

             2    and its users.

             3

             4    53.      Historically, Apple has terminated tens of thousands of agreements and relationships
             5    with developers who have engaged in dishonest behavior similar to Epic’s conduct here.
             6    Since 2017, Apple has terminated:
             7

             8
                        a. more than 75,000 accounts of developers for introducing new features to their apps
             9
                           without going through App Review, i.e., bait-and-switch conduct, in which a
           10
                           developer makes changes post-review to circumvent the app review process, also
           11
                           referred to as Illicit Concept Changes (ICC);
           12

           13
                        b. more than 2,000 developer accounts for introduction of a non-IAP payment method
           14
                           for in-app sales of digital content;
           15

           16
                        c. more than 60,000 developer accounts for inclusion of hidden features or obfuscated
           17
                           code or for facilitating the download or installation of executable code; and
           18

           19

           20           d. more than 175,000 developer accounts for other fraudulent conduct.

           21     Termination of Affiliate Accounts
           22     54.      In terminating relations with developers for deceptive acts, Apple has treated

           23     developers and their corporate families comprehensively—irrespective of how many accounts

           24     they may have or how many separate Developer Agreements and/or License Agreements they

           25     have executed—as developers often maintain multiple accounts to support a single enterprise.

           26     For example, a developer may wish to conduct marketing through one account and app

           27     development through another, or a developer may wish to keep activities separated among

           28     multiple accounts for financial accounting purposes.         In these instances, the developer’s

Gibson, Dunn &
Crutcher LLP
                                                                  19
                                                DECLARATION OF PHILIP W. SCHILLER
                     Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 21 of 30


             1         accounts frequently share bank accounts, app transfers, test devices, phone numbers, and

             2         email domains, and otherwise operate as a single business entity.

             3

             4         55.     When a developer breaches one or more of its agreements with Apple, or betrays
             5         Apple’s trust and engages in dishonest behavior, Apple examines the connections between
             6         that developer and its affiliated accounts to determine which accounts to terminate. Where an
             7         affiliated account shares key features with the breaching account—including shared contact
             8         information, shared test devices, and similar conduct from the developer across the accounts
             9         —Apple terminates accounts in the same family to prevent future misconduct. Since 2016,
           10          Apple has terminated thousands of accounts based on affiliation with a terminated account or
           11          developer misconduct.
           12

           13
                       56.     This contractual right is fundamental to the integrity of the App Store. If a developer
           14
                       is able to engage in deceptive acts on one account and then, when terminated, simply transfer
           15
                       its apps and redirect its activities to another account, Apple would be crippled in its efforts to
           16
                       protect the safety and security of the iOS ecosystem. By terminating affiliate accounts, Apple
           17
                       can proactively prevent bait-and-switching and other deceptive acts, rather than responding
           18
                       reactively only after further misconduct occurs. For this exact reason, Apple maintains the
           19
                       express right under both the Developer Agreement and License Agreement to terminate with
           20
                       any developer at any time, with or without cause.
           21
                 Apple’s Dealings with Epic
           22
                       57.     Epic has had contracts with Apple to gain access to the App Store and Apple’s various
           23
                       developer tools for many years. Epic has used multiple accounts in contracting with Apple,
           24
                       including one under Epic Games, another under its wholly owned subsidiary Epic Games
           25
                       International S.A.R.L. (“Epic SARL”) and still others under different subsidiaries and
           26
                       affiliates.   With respect to the Epic Games account and the Epic SARL account, Epic
           27
                       administers them as if they are one. The accounts share a single tax ID number, a single
           28
                       individual as the registered account holder, and a single credit number that is used to pay the
Gibson, Dunn &
Crutcher LLP
                                                                  20
                                                   DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 22 of 30


             1    annual program fee.        The two accounts share the same test devices, and their Developer

             2    Program License Agreements were renewed within a minute of each other on June 30, 2020.

             3    Epic has further commingled these two accounts by having its users share the same login

             4    credentials for access to apps formerly managed under the Epic Games account and Epic’s

             5    Unreal Engine platform nominally managed under the Epic SARL account. The intertwining

             6    of these two accounts by Epic is unsurprising given the tight corporate relationship between

             7    Epic and Epic SARL. Corporate documentation shows that Epic SARL, a Luxembourg entity,

             8    was established and is wholly owned by Epic. These documents further establish that two of

             9    Epic SARL’s four current directors are Joseph Babcock and Julie LoBean, Epic’s Chief

           10     Financial Officer and Director of Global Tax & Treasury respectively, both of whom work out

           11     of Epic’s headquarters in North Carolina.

           12     58.     Over the last several months, Epic has demanded that Apple make various changes to

           13     Epic’s rights and obligations under its contracts that would be destructive to Apple’s basic

           14     business model. When Apple refused to fundamentally alter the way it does business to

           15     appease Epic, Epic resorted to sudden, unilateral action that blatantly breached its contracts

           16     with Apple, and simultaneously filed this lawsuit, which seeks to justify its deliberate

           17     breaches after the fact.

           18     59.    Specifically, on June 30, 2020, Epic’s CEO Tim Sweeney wrote my colleagues and me

           19     an email asking for a “side letter” from Apple that would create a special deal for only Epic

           20     that would fundamentally change the way in which Epic offers apps on Apple’s iOS platform,

           21     and enable Epic to make more money at Apple’s expense. Moreover, what Mr. Sweeney asked

           22     for would have to apply not only to Epic but, based on the philosophy of our App Store, to all

           23     developers; this would have a catastrophic effect on the user experience and Apple’s business

           24     model. In this email, Mr. Sweeney expressly acknowledged that his proposed changes would

           25     be in direct breach of multiple terms of the agreements between Epic and Apple.           Mr.

           26     Sweeney acknowledged that Epic could not implement its proposal unless the agreements

           27     between Epic and Apple were modified. A true and correct copy of this email is attached as

           28     Exhibit D.

Gibson, Dunn &
Crutcher LLP
                                                              21
                                                DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 23 of 30


             1    60.    On July 10, 2020, Apple sent a 6-page letter responding to Mr. Sweeney’s June 30

             2    email. In it, Apple detailed why it could not give Epic preferential treatment over all other

             3    developers, and that it would not agree to change the terms of the contracts that governed the

             4    relationship between Apple and Epic, which contain the same terms that Apple offers to all

             5    other developers. The letter also explained the various reasons why Apple has chosen to

             6    operate its App Store in the manner it does, and reminded Mr. Sweeney of several instances in

             7    which he had spoken out in favor of the principles espoused by Apple and the value of Epic’s

             8    relationship with Apple. A true and correct copy of this letter is attached as Exhibit E.

             9    61.    One week later, on July 17, 2020, Mr. Sweeney sent another e-mail to my colleagues

           10     and me in which he stated that he disagreed with how Apple runs its App Store, and indicated

           11     that he was still pursuing a special deal for Epic. A true and correct copy of this letter is

           12     attached as Exhibit F.

           13     62.    Shortly after 2:00 a.m. on August 13, 2020, Mr. Sweeney sent another e-mail to

           14     several of my colleagues and me. In this early-morning communication, he stated that “Epic

           15     will no longer adhere to Apple’s payment processing restrictions,” and that Epic was changing

           16     the Fortnite app on the iOS platform to circumvent Apple’s IAP.               As Mr. Sweeney

           17     acknowledged, this was in plain breach of the contracts between Apple and Epic, which

           18     require that Apple’s IAP be the exclusive means to pay for in-app purchases on Apple’s

           19     iPhones and iPads.       The agreement between Apple and Epic provides that Apple would

           20     receive a 30% commission from each of these payments and remit the remaining 70% to Epic.

           21     Apple’s commission structures, administered through the IAP, apply equally to all developers

           22     who offer in-app purchases on the App Store.

           23     63.    The change that Mr. Sweeney had unilaterally decided Epic was going to make would

           24     allow consumers to bypass Apple’s IAP when making in-app purchases, and instead pay Epic

           25     directly for those purchases. Through this arrangement, Epic would receive all of the money

           26     paid by the consumer, and Apple would receive no commission at all.              Mr. Sweeney’s

           27     pronouncement undid one of the most fundamental terms of the business relationship that had

           28     existed between the parties for many years, and was in blatant disregard for Epic’s written

Gibson, Dunn &
Crutcher LLP
                                                             22
                                               DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 24 of 30


             1    contracts with Apple. Epic essentially granted itself preferential treatment vis-a-vis all other

             2    developers who offer in-app purchases on Apple’s iOS platform, including Epic’s direct

             3    competitors. In doing so, Mr. Sweeney did not identify anything Apple had recently done to

             4    provoke Epic’s decision to breach its contracts with Apple; instead, he pointed to only

             5    longstanding Apple policies, which Epic had agreed to be bound by, and called upon Apple to

             6    make “historic changes.” He also warned that Epic was prepared to litigate with Apple for

             7    years, if necessary. A true and correct copy of this email is attached hereto as Exhibit G.

             8    64.     Later that same morning, Epic followed through on Mr. Sweeney’s threat.

             9    Unbeknownst to Apple, Epic had planted a payment mechanism in its Fortnite app on the iOS

           10     platform. Epic’s payment feature was not disclosed to Apple and it was not activated by Epic

           11     until a few hours after Mr. Sweeney sent his 2:00 a.m. e-mail to Apple describing his scheme.

           12     At that time, Epic “threw the switch,” activating the hidden payment platform it had placed in

           13     Fortnite through what it has euphemistically called a “hot fix.” By doing so, it circumvented

           14     Apple’s IAP and invited consumers to do business directly with Epic, thereby denying Apple

           15     of agreed-upon commissions. To motivate consumers to use its direct payment option, and

           16     deny Apple any form of commission, Epic included a screen advising consumers that its

           17     offerings could be purchased at a lower price through direct purchase from Epic than through

           18     Apple’s IAP.

           19     65.     Epic chose to hide unauthorized software in our App Store to deprive Apple of the

           20     commission the parties had agreed upon.            Apple was therefore paid nothing on those

           21     purchases made by customers redirected to Epic, despite the substantial resources we have

           22     expended to promote and distribute Fortnite to hundreds of millions of iPhone and iPad users

           23     and to generate hundreds of millions of dollars in profits for Epic. Epic’s conduct is akin to a

           24     manufacturer walking into a retail store and asking shoppers to pay the manufacturer directly

           25     for their products, leaving the store itself with nothing for its efforts.

           26     66.     Upon learning what Epic had done, Apple immediately contacted Epic to inform it that

           27     the Fortnite app was now in violation of Epic’s contractual obligations; Epic, of course, had

           28     already told me and others as much in its e-mail communications.             To provide Epic an

Gibson, Dunn &
Crutcher LLP
                                                               23
                                               DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 25 of 30


             1    opportunity to come back into compliance with its contractual obligations, Epic’s blatant

             2    disregard of them notwithstanding, we informed Epic that Fortnite could remain on the App

             3    Store if Epic simply removed the alternative payment option and brought the Fortnite app

             4    back into compliance. A true and correct copy of Apple’s August 13, 2020 letter to Epic is

             5    attached to this declaration as Exhibit H. Epic refused. Given Epic’s refusal to act lawfully,

             6    we had no choice but to remove the Fortnite app from our App Store, and a few hours later

             7    Epic filed this lawsuit against Apple.

             8    67.     On August 14, 2020, Apple sent Epic the same type of letter it has sent to other app

             9    developers who refuse to abide by its contractual obligations. Both this letter and the August

           10     13 letter were sent to the individual who is the registered account holder for both the Epic and

           11     Epic SARL accounts.          Apple informed Epic that its change to Fortnite breached its

           12     agreements with Apple. Although not obligated to do so, Apple gave Epic fourteen days to

           13     cure these breaches.     Apple also detailed the consequences if Epic refuses to remedy its

           14     violations, including that Epic’s apps would be removed from the App Store and it could no

           15     longer submit apps to the App Store. As in the past, where Apple has terminated a developer

           16     account for bad faith or deceptive conduct like what Epic did here, we have also terminated

           17     accounts that we know to be affiliated with the offending account. A true and correct copy of

           18     this letter is attached to this declaration as Exhibit I.

           19     68.     Epic did not cure its breaches or submit a compliant update of Fortnite. Instead, it

           20     twice resubmitted—on August 20 and August 25—versions of Fortnite that again

           21     circumvented Apple’s IAP and that Epic knew to be non-compliant. Because Epic refused to

           22     cure its breach, Apple terminated Epic’s Developer Program account, as well as its Developer

           23     Agreement and License Agreement with Apple, on August 28, 2020. Apple’s termination

           24     notwithstanding, the tens of millions of iOS users who already have downloaded Fortnite can

           25     continue to use the game on their iPhones and iPads.              Unfortunately, this functionality

           26     includes the alternative payment option that Epic smuggled into the Fortnite app on August

           27     13, improperly allowing Epic to circumvent Apple and receive payment directly from

           28     consumers.     As a result, since August 13, and continuing through today, the millions of

Gibson, Dunn &
Crutcher LLP
                                                               24
                                                DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 26 of 30


             1    Fortnite users on the iOS platform are able to make in-app purchases without Apple receiving

             2    a penny of the commission that Epic agreed to pay to Apple. Public reporting by Reuters has

             3    indicated that these circumvented payments from U.S. users go to Epic Games, Inc., and those

             4    from users outside the U.S. go to Epic SARL. To date, Epic has not stated that it plans to pay

             5    any portion of the commissions that it owes Apple from the payments it has been collecting

             6    from iOS users playing Fortnite.

             7    69.    Meanwhile, Apple’s records reflect that Epic has continued to use Apple’s proprietary

             8    software, including TestFlight, even after suspension and termination of Epic’s developer

             9    account for circumventing the IAP system and otherwise violating the terms of the License

           10     Agreement and the Guidelines.

           11     70.    That Epic continues to maintain a developer account for Unreal Engine on the App

           12     Store and that third-party developers distribute a number of apps based on the Unreal Engine

           13     on the App Store poses a grave and immediate threat to Apple.                 Epic has already

           14     demonstrated, through its inclusion of a hidden direct payment feature in Fortnite, that it is

           15     both willing and able to circumvent and evade Apple’s app review process in ways that

           16     directly violate its contractual obligations with Apple. It is unfortunate that Epic has created

           17     uncertainty for its developers using Unreal Engine by acting against one of its platform

           18     partners, but this was a calculated move that Epic was willing to take, regardless of the risk to

           19     its developer community. Epic’s first foray into openly deceiving Apple and breaching its

           20     promises to Apple was financial with Epic circumventing the IAP mechanism and seizing

           21     Apple’s agreed-upon commission for itself. Worse still, there is nothing stopping Epic from

           22     taking a similar or more damaging action again, this time focusing on a change that would

           23     compromise consumers’ privacy or data security through its engine.             As Epic’s recent

           24     misconduct demonstrates, once a hidden feature is triggered, it is there to stay.

           25     71.    Apple’s solution lies in its agreements with Epic. Apple has a legitimate and genuine

           26     concern that Epic’s conduct will be repeated. And the easiest way Epic can repeat its conduct

           27     is through other accounts that continue to provide it access to the App Store. It is therefore

           28     critical for Apple to cut off such access so that Epic cannot continue to jeopardize the iOS

Gibson, Dunn &
Crutcher LLP
                                                             25
                                              DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 27 of 30


             1    ecosystem. With no realistic technological options to proactively cut off further misconduct,

             2    the only viable option is for Apple to cease doing business with Epic, including the

             3    termination of all contracts with it.

             4    72.     If Apple is unable to enforce its right to terminate all of its contracts with Epic and its

             5    affiliates, including the account that encompasses Unreal Engine, then Epic can continue to

             6    include unauthorized functionality in the Unreal Engine, which in turn may be propagated by

             7    all developers who base their apps on this platform, spreading the unauthorized and improper

             8    functions to a large group of developers without any risk to Epic of losing its contracts with

             9    Apple. There is no practical limit to the functions or code that Epic could impose on Apple

           10     without detection.    Further, if other developers understand that they can willfully breach

           11     Apple’s contracts but be insulated from repercussions on their other accounts, then their

           12     incentive to undertake similar misconduct increases dramatically. Other developers can try to

           13     do exactly what Epic did—use subterfuge and deception in connection with one of their apps

           14     by re-directing Apple’s commissions to themselves (or, next time, by mining users’ personal

           15     data for their benefit) while knowing that Apple will be forced to continue to give them access

           16     to the App Store, where they can continue to make mischief.

           17     73.    If tolerated, Epic’s unilateral and ongoing breach of its contractual commitments will

           18     send giant ripples across the entire App Store business model and ecosystem to the detriment

           19     of not only Apple, but also the users and developers who depend on the integrity and security

           20     of the App Store. We designed the App Store to provide a safe, secure, reliable, and trusted

           21     place for consumers to discover and download apps, and a consumer-rich environment for

           22     developers to be successful. Central to these objectives is Apple’s requirement that every app

           23     designed for iOS undergo rigorous, human-assisted review.              Apple invests significant

           24     resources on a daily basis to ensure that apps meet high standards for privacy, security,

           25     content, and quality. Apple’s rules prevent developers from making end-runs around this

           26     carefully designed platform.

           27     74.    The significant investment in this business model has paid off not just for Apple, but

           28     also for app developers large and small, including Epic. Because of Apple’s rules and efforts,

Gibson, Dunn &
Crutcher LLP
                                                             26
                                               DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 28 of 30


             1    iOS and the App Store are widely recognized as providing the most secure consumer

             2    technology available, to the benefit of consumers and developers alike. Due to measures that

             3    Apple has taken, consumers can download and pay for an app and in-app content without

             4    worrying that it might break their device, steal their information, or rip them off. The need for

             5    these measures is no less today than in years past. Developers benefit directly and

             6    significantly from the security safeguards in this marketplace for their apps.

             7    75.    That said, the App Store is not simply a marketplace—it is part of a larger offering of

             8    tools, technologies, and services that Apple makes available to millions of developers to use

             9    as they create great applications for iPhone, iPad, and other Apple products.             Apple

           10     continually innovates and invests to maintain and improve the platform. Apple has made

           11     massive investments to develop technologies and features that developers like Epic can use to

           12     make great apps (as well as a safe and secure place for users to download these apps). Apple

           13     designs its products and services to make developers successful through the use of custom

           14     chips, cameras, operating system features, APIs, libraries, compilers, development tools,

           15     testing, interface libraries, simulators, security features, developer services, cloud services,

           16     and payment systems.

           17     76.    This entire ecosystem would be in jeopardy if developers are allowed to breach their

           18     agreement without consequence as Epic has done. If every developer is free to breach its

           19     contracts with Apple and allowed to circumvent the App review process, which is intended to

           20     assure, among other things, that no app that presents a security risk, threatens the privacy of

           21     users, or permits any software to be downloaded from outside of the secure App Store

           22     ecosystem, then Apple’s App Store cannot deliver the many benefits to consumers and

           23     developers that it currently does. And if developers can circumvent IAP and avoid paying

           24     Apple the commissions it is contractually due, Apple will be unable to continue its on-going

           25     investment in it. Epic’s actions are putting the entire App Store model at risk. It will be

           26     disastrous for App Store users, for developers (other than Epic), and for Apple if Apple is not

           27     allowed to respond to Epic’s breaches. In fact, if Epic is permitted to simply disregard

           28

Gibson, Dunn &
Crutcher LLP
                                                             27
                                              DECLARATION OF PHILIP W. SCHILLER
                       Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 29 of 30


             1           contract terms that it does not like, the business model for all other developers, including

             2           other app stores (even Epic’s own) is at risk.

             3           77.    Over the years, Apple has worked directly with Epic to provide it with many benefits

             4           unique to the App Store. Epic has made great use of Apple-provided tools, such as TestFlight,

             5           VOIP, Stickers, iCloud document storage, ARKit, Messages Extension, ReplayKit, and Push

             6           Notifications. These innovations are properly protected by intellectual property laws, and as a

             7           signatory to the Apple Developer Agreement and the Apple Developer Program License

             8           Agreement, Epic has acknowledged these IP rights (just as Epic’s developers do the same

             9           with respect to Epic’s intellectual property).       See Apple Developer Program License

           10            Agreement § 2.5.

           11            78.    To take just one example, Epic has for years used Apple’s groundbreaking graphics

           12            technology, Metal. When Apple launched Metal for Mac at WWDC in 2015, Billy Bramer,

           13            Fortnite’s then-lead gameplay programmer, took the stage and explained how Metal

           14            “revolutionized graphic design” and “enable[d] developers like us to create richer 3D

           15            worlds.”2   Epic, like countless developers, continues to use Metal to deliver cutting-edge

           16            games. Apple doesn’t charge anything beyond its standard commission for the use of Metal

           17            or any of the other tools that Epic has used to develop great games on iOS.

           18            79.    Through its conduct, Epic is benefitting monetarily from this crisis of its own making.

           19            The Fortnite app remains functional for millions of iPhone and iPad users. Epic has been and

           20            is acting in violation of its agreements with Apple, selling to users in our App Store without

           21            paying Apple the commission it agreed to pay, and circumventing our app review process.

           22            And, critically, if Epic’s misconduct is permitted, it would demonstrate to all developers that

           23            they can simply disregard the commitments they made in their contracts with Apple.

           24
                         I declare under penalty of perjury under the laws of the United States and the State of
           25
                 California that the foregoing is true and correct, and that I executed this declaration on the 15th of
           26
                 September, 2020 in ________________________, California.
           27

           28
                  2   Apple – WWDC 2015, YouTube (6/15/15), https://www.youtube.com/watch?v=_p8AsQhaVKI.
Gibson, Dunn &
Crutcher LLP
                                                                    28
                                                     DECLARATION OF PHILIP W. SCHILLER
                 Case 4:20-cv-05640-YGR Document 74 Filed 09/15/20 Page 30 of 30


             1
                                                                    Philip W. Schiller
             2

             3

             4

             5

             6

             7

             8

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28

Gibson, Dunn &
Crutcher LLP
                                                      29
                                        DECLARATION OF PHILIP W. SCHILLER
